Citation Nr: 1400916	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke.

2.  Entitlement to service connection for shin splints. 

3.  Entitlement to service connection for a right shoulder impingement disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran, I.Y.A., and I.Y.M.



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to September 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A videoconference hearing was held before the undersigned Acting Veterans Law Judge (VLJ) in August 2013.  A transcript of the hearing is of record.

At the hearing, the Veteran raised an implicit claim for service connection for a hip condition.  The Board does not have jurisdiction over this matter and the issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.

The Veteran seeks entitlement to service connection for residuals of a stroke.  He asserts that he participated in gas chamber exercises in service and reacted to the smell of fumes.  He indicated that his current stroke residuals and seizures were somehow related to the vapors in the gas chamber.  In a written statement submitted in August 2013, the Veteran, through his representative, indicated that the symptoms he experienced prior his stroke were similar to those he had experienced in service after the gas chamber exercise.  

The Veteran also seeks entitlement to service connection for bilateral shin splints.  He testified that he had problems with his shins in service caused by the shoes he wore.  He stated that he was given lighter duty once he told his sergeant about his shin pain.  The Veteran has also asserted that he developed shin splints as a result of getting into and out of his bunk/rack during service.

The Veteran has not been afforded examinations to determine whether these claimed disabilities are related to service.  Therefore, an examination is needed.  See v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran was afforded a VA examination for his claimed right shoulder disorder in November 2008.  The examiner opined that the Veteran's condition was less than likely as not related to service and explained that the opinion was based on his medical experience and the fact that there was no sequential follow up of treatments or complaints since separation from service.  

A medical opinion based on the absence of documentation in the record is inadequate, and an examiner must take into account a Veteran's reports of injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has reported that his symptoms began in service, although he did not seek treatment after separation, and that pain in his shoulder has continued since that time.  The Veteran's sister has also testified that she noticed the Veteran having difficulty with his right shoulder in the 1990s.  Specifically, she recalled that he could not lift heavy objects on his right side.  The Board finds the Veteran and his witnesses' statements to be credible in this regard.  A new opinion with appropriate consideration of such facts is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, the Veteran should be asked to identify and/or submit any outstanding treatment records that are relevant to his claimed disabilities.  Any identified records should be obtained and associated with his claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed disabilities.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records.  All efforts to obtain any and all identified records must be fully documented in the claims file. 

2.  Schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his stroke residuals, shin splints, and right shoulder disabilities.  The claims file must be made available to the examiner(s) for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination(s).  

a) The examiner is to rule in or rule out a diagnosis of shin splints.  

b) The examiner(s) is to provide an opinion as to whether it is at least as likely as not that the currently diagnosed stroke residuals, any current shin splints found on examination, or any right shoulder disability had onset during service; or, is otherwise etiologically related to the Veteran's service.  

The examiner is advised that the Board finds the Veteran's testimony that his right shoulder symptoms began in service and continued since then (although he did not seek treatment after separation) is credible and must be considered in the formulation of the requested opinion. 

A complete rationale for any opinion expressed must be provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Readjudicate the claims.  If any of the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




